1
2
3
4
5
6
                           UNITED STATES DISTRICT COURT
7
                          CENTRAL DISTRICT OF CALIFORNIA
8
9
10    TODD ERIC DALTON,                             Case No. EDCV 18-1445-JLS (KK)
11                              Petitioner,
12                        v.                        ORDER ACCEPTING FINDINGS
                                                    AND RECOMMENDATION OF
13    RAYMOND MADDEN, Warden,                       UNITED STATES MAGISTRATE
                                                    JUDGE
14                              Respondent.
15
16
17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition for a Writ of
18   Habeas Corpus, the records on file, and the Report and Recommendation of the
19   United States Magistrate Judge. The Court has engaged in de novo review of those
20   portions of the Report to which Petitioner has objected. The Court accepts the
21   findings and recommendation of the Magistrate Judge.
22         In his objections to the Report, Petitioner also requests an evidentiary hearing.
23   However, in habeas proceedings, “an evidentiary hearing is not required on issues that
24   can be resolved by reference to the state court record.” Totten v. Merkle, 137 F.3d
25   1172, 1176 (9th Cir. 1998); see also Earp v. Ornoski, 431 F.3d 1158, 1173 (9th Cir.
26   2005). “It is axiomatic that when issues can be resolved with reference to the state
27   court record, an evidentiary hearing becomes nothing more than a futile exercise.”
28   Totten, 137 F.3d at 1176. Here, the Magistrate Judge concluded all of Petitioner’s
 1   claims could be resolved by reference to the state court record. Accordingly, the
 2   Court denies Petitioner’s request for an evidentiary hearing.
 3         IT IS THEREFORE ORDERED that Judgment be entered (1) denying the
 4   Petition for a Writ of Habeas Corpus; and (2) dismissing this action with prejudice.
 5
 6
     Dated: 02/21/2020
 7                                           HONORABLE JOSEPHINE L. STATON
                                             United States District Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                2
